 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDABC Food Service,Inc.andIndustrial,Technicaland Professional Employees Division of NationalMaritimeUnion of America,AFL-CIO. Case20-CA-5083June 6, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn March 26, 1969, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief,and the Charging Party filed a brief in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.Respondent's answer was filed on September 23, 1968.Pursuant to notice, a hearing was held in SanFrancisco, California, before me on December 12 and 13,1968.Following the close of the hearing, each of theparties filed a brief with me.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent is a Texas corporation, with its principaloffice and place of business located at El Paso, Texas. Atalltimesmaterialhereto, it has beenengaged in thebusinessas a food service contractor to the United StatesNavy.During the year prior to the issuance of thecomplaint, the Respondent, in the course and conduct ofitsbusinessoperations, received revenue in excess of$100,000 for services performed for the United StatesNavy at SanDiego,California, and during the periodfrom July 1, 1968, until the time of the hearing, theRespondent received "in excess of $27,000 per month"($28,000) for services performed for the United StatesNavy at Alameda Naval Air Station, Oakland, California,under a contract calling for $336,000 per year.TheRespondent admits that its activities have asubstantial impact on the national defense and that it isengaged in commercewithin the meaning of the Act. I sofind.II.THE UNIONThe complaint alleges and the answer admits that theUnion is a labor organization within the meaning of theAct, and Iso find.111.THEUNFAIRLABORPRACTICESA.BackgroundORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, ABC FoodService, Inc., El Paso, Texas, its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY,TrialExaminer:Industrial,TechnicalandProfessionalEmployeesDivisionofNationalMaritime Union of America,AFL-CIO,hereincalled the Union,filed a charge onJuly 3,1968, againstABC Food Service,Inc.,herein calledRespondent,allegingviolationsof Section 8(a)(l) and (5) of theNationalLaborRelationsAct, as amended,29U.S.C.,Sec. 151,et. seq.,herein calledthe Act.Upon this charge,a complaint issued on September 13, 1968, allegingviolationsoftheaforesaidsectionsoftheAct.U. S. Eagle, Inc., herein called Eagle, a Washingtoncorporation, engaged in the business of food service (laterherein described) under contract to the United StatesNavy, had a contract to perform food services for theNavy at the Alameda Naval Air Station from July 1,1967, to June 30, 1968, at a contract rate of $24,000 permonth, with an option of renewal extended to the Navy.On August 31, 1967, the Union filed a petition forcertification and thereafter, in early October 1967, enteredinto a stipulation for certification upon consent electionwithEagle.The stipulation stated that "the followingemployees of the employer at the General Mess, AlamedaNaval Air Station: All full-time mess attendant serviceworkers and regular part-time mess attendant serviceworkers, and all casual mess attendant service workerswho work an average of 15 hours per week or more fornineconsecutiveweeks,excludingofficeclericalemployees, guards and supervisors as defined in the Act"constituted an appropriate bargaining unit. There wereabout 44 eligible voters. Following an election by secretballot,which the Union won by a 37 to 1 vote, theRegional Director, for and on behalf of the Board, onNovember 2, 1967, certified the Union as the exclusiverepresentative of all employees in the appropriate unit forthe purposes of collectivebargainingwith respect to ratesof pay,wages,hours of employment, and other conditions176 NLRB No. 55 ABC FOOD SERVICEof employment.Under date of January 20, 1968,the Union entered intoa collective-bargaining agreement with Eagle,having a3-year term and containing a union-shop clause, amongother provisions.B. Successorship IssueInApril 1968,Lieutenant Jimmy Yoshida,the foodservice officer in charge of the enlisted men's mess, beingdissatisfied with Eagle's supervision,chose not to exercisethe option to renew Eagle'scontract and began to takebids for a new contract to commence on July 1, 1968.Previously the contract had gone to the lowest bidder, butYoshida employed a procedure known as requests forproposals which called not merely for a price for describedwork but for information on the abilities of the bidders,methods of operation expected to be used,names andbackground of supervisory personnel,etc.Under thisprocedure,the Navy was able to select the contractor notmerely on the price bid but on an overall evaluation of thecontractor's qualifications and plan of operations.DuringAprilandMay 1968,Yoshidamet withrepresentatives of various expectant bidders.Respondentsent,as its representative, Verl Schoenfeldt,assistant tothe president of the company,who was in charge of itsWest Coast operations.Schoenfeldt spent several days atthebase,watchingoperationsandconferringwithYoshida.According to Yoshida,whom I credit, henotifiedSchoenfeldt before bids were submitted that theemployees had voted for the Union to represent them andthat they were members of the Union.Schoenfeldtconceded that,when he was making his survey in May1968, he knew that Eagle had a contract with the Union.Furthermore,theUnion,which was aware that Eagle'sservicecontractwas to expire on June 30,1968,bytelegrams sent on May 20,1968, to a number of thebidders,includingRespondent,notifiedthem of itscontract and requested them to consider the terms of thatcontract in submitting their bids.'Respondent'sproposal was accepted by the Navy, andtheRespondent was given a 1-year contract,which wasbasically the same as Eagle'swith the exception of theamount of the contract payment previously mentioned.Respondent took over management immediately upontermination of Eagle's contract.At the end,Eagle had 84employees.Respondent took application for employmentfrom those who wished to apply.Of Eagle's 84 employees,Respondent took application from and hired 64.Only fourmore employees not previously employed by Eagle, werehiredaspart of Respondent'sinitialstaff.However,Respondent did not hire any of Eagle's supervisors ormanagement personnel.According to Yoshida,the work performed by Eagleand by Respondent was the same,neither more nor less.They performed janitorial work in the dining area,part ofthe passageways,the back dock area and the loadingdock;they served food to enlisted men; and they operatedthe sculleries(dishwashing)and did cleanup work in theareas related to food service.Neither Eagle nor ABC wasinvolved in the cooking or other preparation of food. BothEagle and Respondent used cleaning equipment belongingto the Navy,the only variation being that Eagle hadowned two buffers larger than those that belonged to the'The Union actually stated terms of its best contracts rather than theparticular one here involved.However,the important fact is notice of itsinterest rather than the terms of the contract.427Navy and were permitted to use them on thejob. Thesewere removed by Eagle at the termination of its contract.The Respondent contends that,in resolving the issue ofsuccessorship,the Board must take into account the lackof relationship between Eagle and Respondent and thedifferences in management,in the duties of supervisors, inthemethods used to accomplish the work to beperformed,and in the uniforms supplied certain employeesand the method of supplying them.Regarding management,Respondent points to the factthat it is a large company having many bases ofoperation.Schoenfeldt,who is responsible for allWestCoast Naval Bases contracted to Respondent,isdirectlyunder the president of Respondent.Schoenfeldt brought ina project manager for the Alameda base,but Respondentpoints to the fact that that manager was subject to policiesformulatedbythepresident,vicepresident,secretary-treasurer,and assistant to the president. Thus,Respondent argues,theAlameda operation is not just alocaloperation but is an integrated part of a largerenterprise.'Regarding its supervisory staff at the Alameda base,Respondent points to the fact that its supervisors spend 80per cent of their time in supervising and 20 per cent inworking,whereas,under Eagle,the supervisors had spentabout 80 per cent of their time working and 20 percent oftheir time supervising.To show the changes effected inmethods of operating,Respondent adduced evidence that,whereas Eagle had washed all the windows in the messarea on weekends with a field-day crew (crew brought infor that specific job), the Respondent washed one fifth ofthewindows each day by working this job into theschedule of individual employees; that whereas all Eagleemployeeswere clocked out at 7 p.m., under theRespondent,the afternoon supervisor was required to stayon and finish up whatever had to be accomplished andthatno one left until the job was completed; thatRespondent made better scheduling of time and use oflabor;that although there were "general provisions whichwould be compatible to either operation"thereweredifferences in the manner in which the employees wereused;that,under Respondent,a separate identifiable jobsequence was provided for each individual employee; andthatRespondent,initsproposal,agreed to supplylaundereduniforms(which it procured from a LosAngelescompanywhichsupplieduniformsforRespondent'sotheroperations)and it negotiated acontract for the provisioning of "whites"locally.Nosubstantial evidence was introduced of what Eagle haddone about white uniforms for its employees.Respondent, in its brief to the Trial Examiner,has citeda number of cases which, it argues,support its contentionthat it is not a successor to Eagle,while the GeneralCounsel and the Union,in their respective briefs, havecitednumerous cases to support the contention thatRespondent is a successor to Eagle.It is now well settledthat a certification by the board of a union must behonored for a reasonable period of time,normally oneyear,in the absence of unusual circumstances,and a merechange in ownership in an "employing industry" is notsuch an unusual circumstance as to affect the force of thecertification.''There waslittleor noevidence ofEagle's top managementor of itscontracts at other places.'Brooks v. N.L.R.B..348 U.S 96;Johnson Ready Mix Co.142 NLRB437; SkaggsDrug Centers. Inc.. d/b/a Payless Drug Stores,150 NLRB518;Valleydale Packers, Inc. ofBristol,162 NLRB 1486 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent argues,however,that in this case theemploying industry was not the same.Ihave consideredallofthedifferenceswhichtheRespondenthasenumerated in its brief,and I find that they are not of asufficiently substantial character to alter the nature of thesuccessorbusiness.'The employing industry'spurposeremains the same.The end result desired remains thesame.The cases cited by the Respondent to support itscontention that it is not a successor are all distinguishable.In most of them,the facts disclose that,not only was thebusiness in fact altered in character,but also and moreimportant,that,withno proof of any unfair laborpractice,the successor had employed less than one-half ofhistotalwork force from among the predecessor'semployees.'The Respondent quotes from the court'slanguage inTri StateMaintenanceCorp. v.N.L.R.B.,407 F.2d 171 (C.A.D.C.), wherethe court said,"Here, TriState had no privity of contract with Frugal or Frugal'semployees and it was not a `successor employer' thatbought out the business of another."That statement oftheCourt was made in rejecting an assumption by theBoard that the successor was obligated to take over thepredecessor's staff.Itwas not made with reference to theduty to bargain. It may be pointed out that the onlyquestion before the court in that case was whether or notthe successor had refused to employ the employees of thepredecessorbecause of their union membership. Thequestion of whether or not the successor was bound by thecertification of the Union at a time when the employeeswere employed by the predecessor was not before thecourt.'In cases involving the duty of a succeeding employer torecognize and bargain with a previously certified union,theword"successor"isnot used in any sense asconnoting that the predecessor and successor necessarilyhave any kind of privity of contract or title.'As the Boardstated inMaintenance,Incorporated,148 NLRB 1299:The duty ofan employer who has taken over an"employing industry"to honor the employees'choice ofa bargaining agent is not one that derives from aprivate contract,nor is it one that necessarily turnsupon the acquisition of assets or assumption of otherobligations usually incident to a sale, lease,or otherarrangementbetweenemployers.Itisapublicobligation arising by operationof the Act.The criticalquestion is not whether Respondent succeeded to WhiteCastle'scorporate identity or physical assets, butwhetherRespondent continued essentially the sameoperation,with substantially the same employee unit,whose duly certified bargaining representative wasentitled to statutory recognition at the time Respondenttook over.'Maintenance.Inc.,148NLRB 1299;Consolidated American Services,Inc.. 148 NLRB 1521.'Ex. gr..N.L.R.B. v.338 F.2d 883(C.A.9);N.L.R.B. v.The AlamoWhite Truck Service.273 F.2d 238 (C.A. 5).ThomasCadillac. Inc.. 170NLRB No. 92;PargamentFidler, Inc..173NLRB No. 102;FederalElectric Corp..167 NLRB No. 63.'The Trial Examiner had passed on an issue of a refusal to bargain, butthe Board had found that the issue of refusal to bargain was moot and soitdid not pass upon it, and the issue of refusal to bargain was not raisedbefore the court.'Ramada Inns.171NLRB No. 115;S. S. Kresge Co.,169 NLRB No.61;Maintenance. Incorporated.148 NLRB 1299;Glenn Goulding d/b/aFed Mart.165 NLRBNo. 22;Consolidated American Services,Inc.,148NLRB 1521.In the absence of any change in the location andcharacter of the appropriate unit, or material change inthe employing industry, I do not consider it importantthat the Respondent did not retain any of Eagle'ssupervisors, that it substituted its own supervisory force,and that the local manager was subject to control byRespondent'shighermanagement who were locatedelsewhere.'Furthermore,so long as the unit remainssubstantially the same and the business enterprise at theAlameda Base remains substantially the same, it islikewise of no major importance that the Respondentoperates similar enterprises at other locations.'The Respondent argues that the difference in biddingprocedures used here - the difference between low bidprocedure and request for proposals - was a factor whichshouldbeconsidered in determining whether or notRespondent was a successor to Eagle.It even asserts thatthis difference was of controlling significance inFederalElectricCorporation,167NLRB No. 63. I find noessentialdifference so far as the problem presented in thiscase is concerned. Actually, the matter of controllingsignificance inFederal Electricwas the fact that theportion (11 of 28 employees) of the predecessor's staff -the staff that made up the original collective-bargainingunit- which was retained by the successor wastransferredby the latter to a department of its ownoperations and became merged into a previously certifieddepartmental unit which was represented by a differentunion. So not only was less than half the original unitstaff taken over but those that were taken over werecommingled with another, existing, unit.Respondent argues that the Board should take intoaccount the effect that all the changes made byRespondent would have upon the employees' attitudetoward the new employer as opposed to the old employer.To quote from Respondent's brief:The bargaining relationship presupposes that a group ofemployees, because of a desire to be represented in theirdealings with a given employer,have chosen a union astheir representative to act on their behalf. Presumably,certain problems with the employer or desire to gaincertain concessions or benefits from the employer havebrought about this relationship . . . . If the employeesofU.S.Eaglewere dissatisfied and wished theprotection of a union with respect to the U. S. Eaglemanagement, they did so because of factors relevantonly to U. S. Eagle, that is, the attitude of U. S. Eagletoward its employees . . . . However, ... the facts here. . . would argue in favor of giving the employees anopportunity at this time to determine whether they wishnow to be represented by the same union in theirdealings with ABC or not represented at all.The foregoing argument is, of course, based onassumptions which may or may not be true.Itassumesthat employees choose a union to represent them becausethey feel that their employer is something of a villain anditproposes that because the employees might not feel thatthe successor is also a villain,they should do withoutunion representation until such time as they are satisfiedthat the successor is a villain. The assumption drawn bytheRespondent is only one of many reasons whyemployees might have selected a union to represent them'Maintenance,Incorporated,148NLRB 1299,Hackney Iron A SteelCo., 167 NLRB No. 84;ValleydalePackers, Inc..162NLRB 1486;Randolph RubberCompany, Inc.,152 NLRB 496.'SeeHome FurnitureCo., Inc.,174 NLRB No. 113;Hackney Iron &Steel Co.167 NLRB No. 84;Valleydale Packers. Inc..162 NLRB 1486. ABC FOOD SERVICE429incollectivebargaining.The Board is not required toascertainsubjectivereasonsfortheselection.Itissufficient that the employees have made their selection. Asstated by the Supreme Court inRay Brooks v. N.L.R.B.,348 U.S. 96:Although the Board may, if the facts warrant, revoke acertificationor agree not to pursue a charge of anunfair labor practice, these are matters for the Board;theydo not justify employer self-help or judicialintervention.Ingiving the certification at least a full year beforepermitting the reopening of the question of representation,the Board has been influenced by practical considerations."It would be virtually impossible for employees to achievecollective-bargainingrightsinan employing industrywhich is periodically subject to a possible change ofemployers if with every change the employees must againresort to the Board's processes in order to demonstrateanew their desire to be represented by their formerlycertifiedbargainingrepresentative.""Accordingly, I findthatRespondent here is a successor employer who isbound by a prior certification in the absence of anyunusual circumstances.C.Refusal ToBargain1.The appropriate unitemployed as of September 29, 1967; the otherconsistingof full-time and regular part-time mess attendant serviceworkers and casual mess attendant service workers whoworked 135 hours or more during the period of July 15,1967, through September 15, 1967. This was a broadenough description to cover employees not on the currentpayroll who could be considered fairly regular part-timeworkers as well as current employees. It would appearthat the Respondent's objection is not so much one of thepropriety of the unitas it isof the eligibility of certainemployees to vote in the election. Since the RegionalDirector, on behalf of the Board, approved the unit, theunit is presumptively valid. Under Section 102.63 of theBoard'sRules and Regulations, it is the duty of theRegionalDirector to decide that there is reasonable causetobelieve that a question of representation affectingcommerce exists, that the policies of the Act will beeffectuated,and that the election will reflect the freechoice of employees in the appropriate unit. There beingno evidence to the contrary, I must assume that theRegional Director performed his duty in this respect andthat he did not vary from the policies of the Act. On theevidence presented, the eligibility of specific voters cannotbe attacked." It must, therefore, be presumed that theRegional Director properly determined the eligibility ofvoters.Accordingly, I find that the unit heretoforedescribed is appropriate for the purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act.The unit for which the Union was the certifiedcollectivebargaining representative is described in thecomplaintasfull-timeand regular part-timemessattendant service workers, and all casual mess attendantserviceworkers who worked an average of 15 hours ormore per week for 9 consecutive weeks, excluding officeclerical employees, guards, and supervisors as defined intheAct. In its answer, the Respondent denies that thisunit is appropriate. However, neither in its answer nor inits brief did the Respondent offer a more appropriate unit,except insofar as it criticized the alleged appropriate unitin its brief for including only "casual mess attendantservice workers who work an average of 15 hours a weekormore for 9 consecutive weeks." The Respondentcontends that this is a departure from the Board'scustomary practice of including all regular part-timeemployees. It argues further that the Board would neverhave found such a unit appropriate except for the fact thatthis was a stipulated unit.An exhibit in evidence lists the names of employees onthe payroll of the Respondent for the payroll period fromAugust 19, 1967, to September 1, 1967, and, bycomparing the records of employees with the names ofemployees on the eligibility list, which was introduced inevidence, the Respondent points to the fact that therewere some who were excluded from eligibility who hadworked just as much time as those who were included.However, the number of hours that an employee workedduring a given period does not determine whether or notsuch employee was a regular part-time employee ormerely a temporary employee, and the Board customarilyexcludes temporary or casual employees. Furthermore, theeligibility list prepared by the Regional Office shows thattwo groups of employees were eligible - one beingpersons employed on September 15, 1967, and still"Maintenance,Incorporated,148 NLRB 1299 at 1302. Another instanceof deferringnew electionsfor practicalreasons isfound in the contract-barrule. SeeGeneralCable Corporation,139 NLRB 1123.2.The Union's majorityThe Respondent contends that it did not know of theUnion's certification because the Union never informed itthereof.A good-faith doubt of majority must, however, bebased on something more substantial than the medium ofcommunication of the facts. The Respondent had beeninformed by Lt. Yoshida in May 1968, that the employeeshad "voted the Union in" and that they were members oftheUnion.What conclusion the Respondent might,subjectively,havedrawn from this information isunimportant.Yoshida's information to the Respondentput the latter upon notice of the fact that the Union hadbeen chosen by the employees in an election and that, if ithad been a Board-conducted election, it would have beenfollowed by certification. But even if the election had notbeen conducted by the Board, the information about theresult of the election put the Respondent on notice thattheUnion had established its majority, and this, alone,would have put the Respondent to proof of a good-faithdoubt of that majority.'rIfindno showing by the Respondent which couldfurnish a reasonable basis for doubt of majority. In itsbrief,theRespondent does not advance any plausiblereason for doubt of the Union's majority other than thefailureof the Union to mention its certification. If,however, Respondent had knowledge of the Union's onceestablishedmajority, it would be immaterial that it hadreceived such knowledge from a source other than theUnion. From such evidence as appears, it is inferable thattheRespondent, at some time unfixed, learned of theunion-shop clause in the Union's contract and chose tobelieve that those employees who were employed after thedate of the contract were unwilling members, who, if theyshould be given a chance to vote, would vote against the"General TubeCo.141NLRB 44."UniversalGear ServiceCorporation,157NLRB 1169, enfd 394 F.2d396 (C.A6);Valleydale Packers. Inc,162 NLRB 1486. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion.Even if the Respondent had, on the date of thealleged request and refusal to bargain,known of theunion-shop clause in the Union'scontract- whichRespondent portrays as unlikely by emphasizing theevidence that the Union had refused to show Respondentitscontract.Such evidence, however, hardly proves agood-faith doubt of the Union's majority. Even if theRespondent had known of the union-shop contract, itsargument that a majority of Eagle'sformer employeeswhom Respondent had hired had not had an opportunitytovoteon the question of representation,would beuntenable,for this furnishes no basis for a reasonabledoubt as to the Union'smajority.Itwould tend to proveonly that theRespondent was unwilling to recognize theUnion and was resorting to wishful thinking to avoidrecognition."Since a year from the date of certification had notelapsed at the time of the alleged refusal to bargain, thecertification of the Union by theRegionalDirector forRegion 20of the National LaborRelationsBoardconclusivelydetermines theUnion'smajority in theappropriate unit."Accordingly,Ifind that at all timesmaterial hereto the Union has been and is the exclusiverepresentative of all employees in the aforesaid bargainingunit within the meaning of Section 9(a) of the Act.3.The request and refusal to bargainIn the latter part of June,1968, the Union made atelephone call to the local managerof theRespondent andtoldhim that the Union considered itself to be therepresentative of the employees and that they would like ameeting to disucss the contract with representatives of theRespondent.The local manager relayed this informationtoSchoenfeldtwho, in turn,notifiedJoshuaKahn,secretary-treasurer of the Respondent who is in charge oflabor relations.As a result,a meeting was setup for July2,1968, at 10 a.m. At the appointed time, at Sambo'sRestaurant in Oakland,California,Schoenfeldt and Kahn,for the Respondent,met with Roy Wilson,theUnion'sRegionalDirector,andHerbertHerrmann,asrepresentatives of the Union.The meeting lasted for onlyfive or ten minutes but there is quite a variance in thetestimony by each side of what was said during themeeting.Wilson did the speaking for the Union and Kahnspoke forthe Respondent.Wilson testified that he told Kahn, "You are aware werepresent the employees of the Alameda Naval AirStation?"Wilson quoted Kahn as replying,"Iam awarethat you did represent the employees at U.S. Eagle, aprevious employer at the air station."Wilson then wenton to testify that he told Kahn that the Union wascertifiedby the Board as the representative of theemployees and that it was the Union's position that it stillrepresented the employees at the Alameda Naval AirStation.Wilson testified that Kahn replied that there wassome question as to whether the Union represented amajority of the employees working for the Respondent.Wilson testified that he told Kahn that unless they hadchanged the employees, had dismissed them and hired allnew employees,that the Union represented the employeesof the Respondent.Wilson quoted Kahn as saying,"Well,we have made some changes. . . .We have changed outmanagement from top to bottom . . . . We have changedour managers and our supervisors."Wilson testified that"See MonarchHardware& Mfg.Company,145 NLRB 775, 779."Ray Brooksv.N.L.R.B..348U.S. 96.he asked Kahn whether or not the Respondent hadchanged all the nonsupervisory employees and that Kahnhad replied that all of the employees had been dismissedand that"a number of them were rehiredbyABC."Wilson asked Kahn if there were any previous employeeswhom the Respondent had not rehired and, according toWilson, Kahn replied, "Yes, a number of employees werenot rehired at the request of the Navy because they wereundesirable." It will be noted that Kahn did not revealthat a majority of the Eagle employees had been hired byRespondent.Wilson testified that Kahn then told him that theRespondent's attorney had advised him that the Union didnot represent the employees,towhichWilson replied,"But we have a contract,"and that Kahn had replied,"That's a contractwith U.S. Eagle,that is not a contractwith these employees." Wilson testified that he told Kahnthat,as a successor employer,theRespondent should bebound by the contract and that Kahn had replied that hisattorneyhadadvisedhimotherwise.Wilson thencontinued his testimonyby saying thathe hadtoldKahnhe was not happy with the existing contract and wouldprefer to negotiate a different contract with the Companyand that Kahn had asked Wilson if he had a copy of thecontract.Wilson testified that he then turned toHerrmann and asked if he had a copy of the contract, andthat Herrmann had taken a copy from his pocket and thathe,Wilson, had handed this to Kahn, who had looked atitbriefly beforeWilson had said, "wait a minute, this isan original contract,this is not a copy.I'm going to haveto take this one back...I'llmake you some copies of itand I'll send you one."Wilson quoted Kahn as askingwhy they could not make some copies right now - thatthey could get a copy machine and make some locally.Wilson testified that he had suggested that they let theircounsel contact each other for further steps to be takenbecause the Respondentapparentlywas unwilling torecognizetheUnion in any event. At some point in theconversation,according toWilson,he asked Kahn if itwas his position that the Union did not represent theemployees and that Kahn had replied "No, not unless youcan show us that you represent a majority of ouremployees," and that Wilson had asked, "How should wedo this? Should we go by card check or an election or howdo you propose we do it?" Wilson testified that Kahn hadreplied:"It doesn't matter to us. We just want to do it thelegal way."According to Kahn, Wilson had opened the discussionby saying that the reason they were there was because"You know we have a contract with U.S. Eagle and weregard you as a successor to this contract."Kahn testifiedthat he disputed this and that Wilson had said that in suchcase they would probably have to litigate the point,whereupon Kahn said,"Fine" and gave Wilson the nameand address of the Respondent's attorney, and that Wilsonhad given him the name of the Union's attorney. Kahncontinued his testimony by saying, "And then in thecourse,while we were sitting there finishingthe coffee, Imentioned that it might be helpful to us if we had a copyof the contract that he alleged to exist if we were going tobe discussing a contract."After testifyingto a discussionof the production of a copy, according to Kahn, Wilsonhad said that he would not be willing to produce the copyif the Respondent was not going to accept the positionthat the Respondent was a successor, that then the Unionwould not be willing to stay with the original contract andwould be thinking in terms of negotiating a differentcontract.According to Kahn, that was about all the ABC FOOD SERVICEdiscussion there was.He denied that there had been anystatement regarding whether or not the Union representeda majority of the employees or any of the other matters towhichWilson testified.Schoenfeldt'stestimonywassubstantially the same as that of Kahn.The testimony of Kahn and Schoenfeldt appeared to meto be guarded as a result of prior coaching as to themeaning of certain expressions.On the other hand, thetestimony of Wilson indicated to me that he had not beencautioned against making certain statements.InoticedthatcounselforRespondent seized uponWilson'stestimony that he had asked Kahn how Kahn proposedthat the majority of the Union should be proved as thoughitwere an admission against interest by asking Wilson ifhe was indicating that he was willing to prove the Union'smajority in one of those ways.Wilson'sanswer to thisquestion was that he was merely trying to find out whatKahn'spositionwas.16AlthoughWilson may not haveremembered Kahn's side of the conversation literally, Ifindthathistestimony,asrelated,issubstantiallyaccurate.On the same day as the foregoing meeting,Kahn got intouchwith the Respondent'sattorney,and the latterimmediately prepared an RM petition for an election. Inthis petition,there is a blank for the date of request forrecognition as bargaining representative,and this blankwas filled in by Respondent'sattorney as July 2, 1968,and a blank was also filled in with the same date as thedate it declined recognition.The covering letter of thesame date also refers to a demand for recognition by theUnion.The petition was filed on July 5,1968.Meanwhile,on July 3,1968, the Union had filed its charge in thiscase.Presumably,theRegionalOfficesenttheRespondent's attorney notice of the filing of the chargeand requested a statement of the Respondent's position,because onJuly 17,1968, the Respondent's attorney wrotethat his letter was in reply to a letter from the RegionalOffice respecting the position of his client.In this letter,theRespondent'sattorney states:"Likewise,we feel weare not bound by any prior certification of the NationalMaritimeUnion regarding U.S. Eagle for the samereasons."By the same reasons he was referring to theposition taken by the Respondent that it was not asuccessor.There is no explanation of why he referred to aprior certification or of how he might have receivedinformation that there had been a certification of theUnion.But it is apparent from this letter that Respondentwould not have extended recognition even if Respondenthad been informed of the Union's certification.Despite this evidence,the Respondent,in its answer andin its brief,took the position that the Union had made norequest to bargain but had sought only to enforce itscontract.In addition to the RM petition and the coveringletter,there is other evidence that Respondent was awareof the fact that the Union was demanding recognition andbargaining.For example,when Schoenfeldt was testifyingto the decision of Wilson at the July 2 meeting not toproduce the contract,he testified:"There was also acomment about the fact that the representative of theUnion at the time, and I know not who this was, I wasled to believe,at least, that he was incompetent and hadbeen relieved and in view of his relief Mr. Wilson was"I do not consider Wilson's query about methods of proving majority asindicating any doubt of majority in the appropriateunit.Itmust also beremembered that Kahn did not reveal the number of former Eagleemployees that Respondent had hired at the time Wilson asked thisquestion.431coming out here as his replacement, and him not buyingwhat was in the contract that anything subsequent wouldbe predicated on what he would be taking care of in it."Also, on cross-examination,Schoenfeldt testified:"Thereseemed to be an interplay at this point in time betweenMr. Wilson and Mr. Herrmann and as I recall it at thistimeMr.Wilsonmentioned that,and he may havementioned the person'sname,but I gathered it was aperson that he was replacing in this area;that he wasn'ttoo sharp and he wasn'ttoo competent and there weregoing to be some changes and so, therefore,ifwe weregoing to be discussing anything,itwould be predicated onwhat he [Wilson]feltwas needed and then he elaboratedsomewhat on some of the deficiencies that he felt existedin the current contract,why he felt they existed, andchanges that he felt would perhaps have to take place."Kahn gave similar testimony when he testified that "Mr.Wilson indicated that if we were not willing to be boundby the contract that existed that they would necessarily beinterested in negotiating a different contract the next timeand they would not probably be satisfied with some of theclauses in it."From all the evidence,I conclude that theposition of the Union, known to the Respondent,was thatitwould permit the Respondent to assume the existingcontract,but that if Respondent chose not to do so, thentheUnion wished to negotiate a new one.Ifind that,whether or not the Union,in so many words, asked theRespondent to recognize and bargain with it,itdid so infact."In addition to the evidence of the refusal to bargain atthe July 2, 1968, meeting, the complaint alleges and theGeneral Counsel contends that the Respondent refused tobargainwhen it dealt individually with employees andchanged wage rates and other terms of employment. Inthe last week of June, 1968, Respondent gave to Eagle'smanager applications of employment to distribute amongEagle's employees.During nonworking time,Respondentconducted interviews with Eagle employees as well as withapplicants from the state employment agency. Upon itshiring of employees, Respondent gave each employee aninformational brief about the Respondent and a documententitled,"Conditions of Employment at NAS,Alameda,California."The latter document listed straight andovertimewage rates, holidays,vacation, deduction forprice of meals;and it gave the Respondent's requirementson personal appearance and cleanliness,causes fortermination,useof timecards,paydays,and personalresponsibility.At the end of this document there was aline for signature of the employee and the date of signingaswell as a line for the supervisor's signature. Eachemployee and the supervisor were required to sign such aform.The Respondent in this informational document statedthat the wage rate would be $2.63 per hour. Thiscompares with $2.15 per hour paid by Eagle.The numberof holidays given by the Respondent also was increasedand there were other differences in terms of employment.TheRespondent points out that under the ServiceContract Act of 1965,itwas required to make minimumwage payments as fixed by the Department of Labor forgivenareas.A determination for the area includingAlameda was made on March 29,1968, and the rate fixedformess attendants in the area,includingAlameda, was$2.63,and the determination also fixed vacation andIV.H.Rutter-RexMfg.Co.,164NLRB No. 10;Bay StandardProductsMfg. Co..167NLRBNo.44;Hackney Iron &Steel Co.167NLRB No. 84. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDholiday fringe benefits.NeitherEagle nor Respondentagreedtomore than the benefits fixed by suchdetermination.The General Counsel does not seriouslycontend that the increase in rate or number of holidays asrequired by law was a violation of the Act. But he arguesthat the Respondent's failure to discuss the matter withtheUnion, and Respondent's requirement of individualcontracts by employees constituted a refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act." Since Ihave already found that the Respondent was under a dutytobargainwith the Union, I find such conduct to beadditional evidence of a refusal to bargain.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sectionIII, above, occurring in connection with the operations ofthe Respondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening, and obstructing commerce andthe free flow of commerce.Upon the foregoing findings of fact, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.All employees of the employer at the General Mess,Alameda Naval Air Station, employed as full-time messattendant serviceworkers and regular part-time messattendant service workers, and all casual mess attendantservice workers who work an average of 15 hours or moreper week for 9 consecutive weeks, excluding office clericalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act 184.On November 2, 1967, and at all times materialthereafter, the Union was, and thereafter continued to be,and still is, the collective-bargaining representative of allemployees in the aforesaid appropriate unit withinmeaning of Section 9(a) of the Act.5.Respondent is a successor to U.S. Eagle, Inc., and assuch successor is obligated to recognize and bargain withthe Union.6.On July 2, 1968, the Union requested Respondent torecognize and to bargain with it, and on and after thatdate,Respondent refused, in violation of Section 8(a)(5)of the Act, to recognize or to bargain with the Union.7.By the aforesaid unfair labor practice, theRespondent has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act in violation of Section 8(a)(1) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendan order, pursuant to Section 10(c) of the Act, thatRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to recognize or bargain with the Union,upon request.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheirrighttoself-organization,toformlabororganizations, to join or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from engaging in any or all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedby Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Upon request, bargain collectively with the Unionand,ifanunderstanding is reached, embody suchunderstanding in a signed agreement.(b) Post at the premises of the Naval Air Station atAlameda, California, the proper officials of the Navybeingwilling,copiesof the attached notice marked"Appendix."19 Copies of said notice, on forms provided bythe RegionalDirector for Region 20, shall, after havingbeendulysignedbyanauthorizedagentof theRespondent, be posted immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material. In theevent that the Navy does not authorize the posting of suchnotices on its premises, then Respondent shall mail toeach of its employees in the appropriate unit a copy ofsaid notice.(c)Notify the RegionalDirector for Region 20, inwriting,within 20 days from the date of receipt of thisDecision, of what steps he has taken to comply herewith.=0"In the eventthat thisRecommendedOrder is adopted bythe Board,the words, "a Decision and Order" shall be substituted for the words, "theRecommended Order of a Trial Examiner"in the said notice.In thefurther event that the Board'sOrderisenforcedby a decree of a UnitedStatesCourt of Appeals,the words,36 36a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words,36 36a Decision and Order.""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read"Notifysaid Regional Director, inwriting,within 10 days from the date of thisOrder,what steps theRespondent has taken to comply herewith."APPENDIX"General Counsel cites in his briefParisManufacturing Company,149NLRB 15, andStandard Candy Co..147 NLRB 1070, citingSouthernTransportation.Inc., 145 NLRB 615, in which the Board held that theunilateralwage increases,made pursuant to a Department of Labordirective,did not constitute a violation of the Act."This language is the description of the unit in the certification of theUnion.NOTICE TO ALL EMPLOYEESPursuanttotheRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorder to effectuatethe policiesof the National LaborRelationsAct,asamended,we hereby notify ouremployees that: ABC FOOD SERVICE433WE WILL,upon request,bargain collectivelywithIndustrial,TechnicalandProfessionalEmployeesDivision,NationalMaritimeUnion of America,AFL-CIO,as the exclusive bargaining representative ofallemployees in the certified appropriate unit. Thecertified unit is:All full-timemess attendant service workers andregular part-time mess attendant service workers, andallcasualmess attendant service workers who workan average of 15 hours per week or more for 9consecutiveweeks,excludingofficeclericalemployees,guards and supervisors as defined in theAct.WE WILL NOT, byrefusing to bargain collectively, orinany like or related manner,interfere with, restrain,or coerce our employees in the exercise of their right toself-organization,toform,join,orassisttheaforenamed or any other labor organization,to bargaincollectivelythroughrepresentativesof their ownchoosing,and to engage in other concerted activities forthe purpose of collective-bargaining or other mutual aidor protection,or to refrain from any or all suchactivities,except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act, as amended.DatedByABC FOOD SERVICE, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office,13050 FederalBuilding,450 Golden Gate Avenue,Box 36047, SanFrancisco,California 94102, Telephone 556-0335.